﻿First of all, I should like to express, on behalf of the FRELIMO  Party, the Government and the people of the People's Republic of Mozambique, our profound condolences to the Central Committee of the Communist Party of the Soviet Union, to the Government and people of the Soviet Union, and in particular to the Central Committee of the Communist Party of Byelorussia, on the untimely death of Comrade Pyotr Masherov.
63.	Comrade Pyotr Masherov, who at the time of his death was an outstanding and experienced leader of the Byelorussian Soviet Socialist Republic and of the Union of Soviet Socialist Republics, was a true representative of the working class of his country, but most of all he was an internationalist and a good friend of peoples fighting against oppression and for national liberation. As he had fought heroically for the defeat of fascism during his participation in the great patriotic war, so too he contributed throughout the ensuing years to the safeguarding of peace in the world.
64.	His demise is a great loss to his country and people, as well as to the international community.
65.	On behalf of my delegation, I salute you, Sir, on your unanimous election to the presidency of the thirty-fifth session of the General Assembly. You have assumed the heavy responsibility of presiding over the deliberations of the most universal organ of the international community at a time characterized by ever-growing tensions. However, we are convinced that, guided by the principles and the objectives of the Charter of the United Nations and by your experience in diploma, you will be able to maintain the equity and meet the responsibility required of the presidency of the General Assembly. The delegation of Mozambique assures you at the outset of its full co-operation in ensuring that your endeavours are crowned with success.
66.	Allow me also to salute your predecessor, Ambassador Salim Ahmed Salim, who is not only a friend but also a faithful interpreter of the peoples' determination in their struggles for national liberation. The brilliant way in which he conducted the thirty-fourth session of the Assembly, the sixth and seventh emergency special sessions and the eleventh special session, honours all of Africa, and in particular the United Republic of Tanzania, a front-line country, which has once again demonstrated the greatness of its political stature and sense of responsibility through Ambassador Salim, who presided over the General Assembly until the opening of the present session with great knowledge, perceptiveness, nicety and fairness.
67.	The growth of the United Nations family is for us a reason for great joy. It is the materialization of the principle that the determination of peoples in their struggle for national liberation is invincible. In liberating themselves from colonialism, the peoples also liberate the colonizer, making possible the establishment of new international relations.
68.	The political, economic and social liberation of peoples brings us closer to the objectives of our Organization— justice, peace and social progress.
69.	It is with deep feeling that we salute the people of Saint Vincent and the Grenadines on their attainment of independence and upon their admission as the one hundred and fifty-fourth Member of the United Nations.
70.	During the eleventh special session of the General Assembly, we had an opportunity to salute the independence of Zimbabwe, which gave a new impetus to the liberation struggle of the people of Namibia and South Africa.
71.	The people of Namibia, under the rightful leadership of SWAPO, their sole and legitimate representative, have for long years been waging an heroic struggle for national liberation and independence. This struggle, which has inflicted heavy defeats on the army of the racist minority regime of South Africa, is a direct consequence of the blind obstinacy of Pretoria, which insists in perpetuating its policies of colonial domination, racism and apartheid. For the people of Namibia and for the international community, armed struggle became the only alternative remaining by which to force South Africa to comply with the decisions of the United Nations and the legitimate aspirations of the Namibian people.
72.	However, SWAPO has always been ready to collaborate in any initiative leading to a peaceful solution of this problem. On many occasions, SWAPO has displayed a spirit of understanding and good sense by making substantial concessions in order to arrive at an acceptable negotiated formula. The whole process of negotiations by the Security Council which culminated in the adoption of resolution 435 (1978) is living proof of this spirit of understanding, good sense and political maturity on the part of SWAPO.
73.	With the adoption of that resolution, which approves the United Nations plan for the decolonization of Namibia, we were convinced that we had found the ways and means that would lead us to the independence of the Territory and to the restoration of peace in the area. It is now over two years since that plan was unanimously accepted by the international community. However, South Africa has not yet taken a single positive step since then. To each gesture of goodwill made by the United Nations, to each letter of the Secretary-General, the Pretoria regime has always given evasive answers, accompanied by senseless demands and an unprecedented arrogant attitude which makes even more remote the possibility of achieving a negotiated peace in the Territory.
74.	To the positive contributions of the People's Republic of Angola, the Republic of Zambia and the front-line States in general, Pretoria replies with armed aggressions or military threats, and by promoting, encouraging and supporting puppet groups, all aimed at destabilizing those States.
75.	It surprises us that certain Western countries can still say that South Africa's replies contain some positive elements. As a matter of fact, what we do find in them is only the irresponsible and aggressive character of the Pretoria regime.
76.	Due to the tolerance shown to South Africa, it feels encouraged to leave the dock and to play the judge who demands that the United Nations and the entire international community withdraw their recognition and any other type of support from SWAPO. And it does this in the name of so-called impartiality.
77.	What kind of impartiality? Is it an impartiality which allows South Africa to perpetuate its colonial domination over the Namibian Territory? Is it an impartiality which facilitates the unrestrained exploitation of the natural resources and bloody repression and continued aggression against its people and which allows constant aggression against the People's Republic of Angola and the Republic of Zambia?
78.	South Africa wants us to embrace a kind of impartiality which can lead us to take the criminal for the victim of a crime. We have just talked about the crimes practised by the South African regime against the Namibian people. But the thorniest problem is the apartheid practices which still prevail in South Africa itself. The Western Powers' failure to face this problem with due seriousness is to be regretted and even condemned. They tell us that apartheid will die a natural death, that the South African people should be patient and that it is not necessary to react violently against apartheid.
79.	For how long will they continue to give the South African people that kind of consolation? As a matter of fact, it is not consolation that the people need in South Africa. What they want is to liberate themselves from apartheid, — that kind of Nazism which is applied in South Africa, a Nazism that should revolt the whole world as Hitler's Nazism revolted us in the past. Apartheid and Nazism are based on the same political and ideological principle—the superiority of one race over the other races. They use the same instruments to suppress and massacre the peoples.
80.	How, then, do people in the West differentiate apartheid from Nazism? We, in the People's Republic of Mozambique, have no racial resentments but we believe that the difference, then, lies in the nature of the victims. The direct victims of Nazism in Europe were whites while those of apartheid are blacks. It is forgotten that African people fought against Nazism and fascism. Africans in the north and south died for the liberation of Europe, which was threatened by the fury of the dictatorships. And now, the same Africans are told that South Africa Nazism should not be fought; that time will solve the problem.
81.	And as if that were not enough, they even create conditions for the economic and military consolidation of apartheid.
82.	South Africa's power and its military self-sufficiency are so great that today the Western countries cannot be proud of their performance with respect to the application of the arms embargo against that racist Republic. The Western Powers, while verbally condemning the Pretoria regime, at the same time prepare conditions for the regime to be immunized against the application of economic mandatory sanctions whenever these are imposed in accordance with Chapter VII of the Charter of our Organization.
83.	In the country of apartheid, students are massacred daily in the towns and suburbs of South Africa. Women, men and children are starving in one of the wealthiest countries of the world and one of the major exporters of food. That is the nature of apartheid. That is what the Western press is trying to hide.
84.	In the so-called free world, few know about the nature of apartheid and of those who practice it. However, the mass media intoxicate public opinion with the so-called Kampuchea and Afghanistan issues. For them, the aggressions in Lebanon have no more than a statistical significance—they are considered normal acts. They make references to those aggressions when they pretend to show their military superiority. In any case, they avoid condemning Israel, which commits the aggressions.
85.	The Western Powers do not dare to condemn apartheid and zionism, since imperialism, apartheid and zionism are fundamental chessmen on the chessboard of their strategy of domination and exploitation of the peoples, in which some of their followers and defenders are no more than mere pawns.
86.	Despite brutal repression, the South African people, guided by the African National Congress of South Africa, heroically continues to oppose apartheid. Hence, the strikes of the working classes, the growing demonstrations of students—often violent—which mobilize an ever-increasing number of the South African people to fight against racial discrimination and apartheid.
87.	The African National Congress, when hitting important and strategic economic targets, proves that there are no obstacles which can impede a people's determination to liberate itself and to exercise its rights.
88.	Shaken by the struggle being waged against it by the African National Congress, the minority regime tries to introduce cosmetic reforms which in fact will not touch the essence of the system of racial discrimination. It is within that context that, for instance, they conceived the Bantustans, the attempts to create a representative chamber for Coloureds and Indians in the Pretoria Parliament, and so on. That is why certain Western circles, together with the Pretoria regime, try to make us believe that apartheid is reforming itself. Apartheid, like Nazism, can never be reformed; it must be destroyed. It is the duty of the international community to participate by all means in this combat so that Sharpeville, Soweto, Guguletu and Langa shall not be repeated.
89.	In the Maghreb area, the Sahraoui people, who are engaged in the struggle for their total liberation, guided by the POLISARIO  Front, are undertaking very important military operations. Theirs is a war imposed on them by the colonial regime of Rabat. It is a struggle in defence of the sacred principles of the OAU and the United Nations. It is a struggle for affirmation of the Sahraoui Arab Democratic Republic's sovereignty and of the dignity of its people.
90.	From Port Louis to Freetown the POLISARIO Front has been achieving successive victories on the military, political and diplomatic fronts. The signing of a peace treaty with Mauritania is the corollary of the justness of the struggle of the people of the Sahraoui Arab Democratic Republic. That Treaty, far from putting Mauritania in a defeated situation, returned to it the dignity and prestige it enjoyed in the international community before its involvement in the Moroccan adventure.
91.	At the summit at Freetown, the majority of the States members of the OAU pronounced themselves favourably on the admission of the Sahraoui Arab Democratic Republic as a member of the organization. However, another opportunity was given to Morocco to reconsider its position so that bloodshed might be stopped by a peaceful solution and so that Morocco could recover its honour and dignity. But unfortunately the Kingdom of Morocco, imbued with arrogance and with its expansionist mind, once more did not respond to the good gesture of the OAU.
92.	The United Nations must condemn the Government of Rabat and demand the withdrawal of its forces of occupation to enable the people of the Sahraoui Arab Democratic Republic to rebuild its country in peace.
93.	On our side, we are honoured by the recent establishment of diplomatic relations between the People's Republic of Mozambique and the Sahraoui Arab Democratic Republic. Once more we reiterate our solidarity with the people and Government of the Sahraoui Arab Democratic Republic and the POLISARIO Front.
94.	Previous speakers have referred to the critical international situation characterized by the return to the cold war following the emergence of new focal points of conflict and the revival of the aggressive language which characterized the post-war period.
95.	It is not by mere chance that this situation came into being. It has been created by imperialism and by military dictatorships. The transnationals, threatened by bankruptcy after the military defeat of American imperialism in Indo-China, are the beneficiaries of this situation. The armaments factories are maintained by war. That is why imperialism creates war where it does not exist. Whenever it is not viable or possible to create a war, they work out propitious conditions for one. Their pretexts are always the same: the need to defend the vital interests of the so-called free world; the need for power equilibrium; the need to guarantee the oil routes; the need to halt the "communist threat", which "violates human rights", and so forth.
96.	But the truth is that imperialism is frightened by the conquests of the peoples in Africa, Latin America and Asia. That is why it tries to impede their advancement. Once again imperialism uses the scarecrow of "communism" because it knows that socialism is a system that liberates man and brings immediate progress and happiness to the people. That is why those who now speak so heatedly about the so-called situations in Kampuchea and Afghanistan are the same people who unconditionally supported American imperialism in the criminal war in Indo-China. They are the same people who kept quiet when the dreadful B-52s were emptying tons of bombs over Viet Nam and Laos, and then Cambodia, spreading pain, hunger and death.
97.	For them, at that time there were no refugees. The Vietnamese, the Laotians and the Cambodians were not human beings then. According to their logic, peace and international security were not in danger. Today, as they intensify the installation of bases and naval forces in the Caribbean and in the Indian Ocean, which threatens the security of our countries, they want to make us believe that in so doing they are protecting us. From whom are they protecting us—from ourselves?
98.	The only protection we need is protection from imperialism. It is imperialism that impedes us from controlling our natural resources. It is imperialism that impedes us from developing our countries and prevents us from being happy. The increase in and enlargement of the imperialist nuclear presence in the Indian Ocean is a flagrant violation of General Assembly resolution 2832 (XXVI), which declares the Indian Ocean a denuclearized zone and a zone of peace, and it is the true threat to international security and peace. All of us must condemn it.
99.	In the last two sessions of the Ad Hoc Committee on the Indian Ocean, the collusion of imperialism with certain littoral countries was evident in the attempt to postpone the world Conference on the Indian Ocean, scheduled for 1981, in Sri Lanka. They allege that it is not opportune to hold it because there is a state of tension in the zone.
100.	It is precisely because there is tension and war that we are convening that Conference. We want to achieve at that Conference a multilateral treaty that will be able to secure the demilitarization and denuclearization of the entire zone and, at the same time, guarantee the internationally recognized right to freedom of navigation.
101.	It is within that framework that the People's Republic of Mozambique supports the convening of a conference at the level of heads of State and Government of the zone of the Indian Ocean and of the big Powers and others, in conformity with the proposal put forward by His Excellency the President of Madagascar, Mr. Didier Ratsiraka.
102.	The denuclearization of the Indian Ocean, Africa and the Middle East constitutes a very important step towards the achievement of complete general disarmament.
103.	The People's Republic of Mozambique condemns the policies of imperialism, which exploits the difficulties of some littoral States of the Indian Ocean with a view to obtaining concessions enabling it to increase its military presence in the zone and to establish military bases, thus threatening the peace and sovereignty of those same States as well as of their neighbours.
104.	The withdrawal of American forces from Guantanamo, which is Cuban territory, is essential in order to safeguard the inalienable rights of peoples and the dignity of our Organization.
105.	In El Salvador the people are waging an heroic struggle against a military dictatorship. On behalf of the people and the Government of the People's Republic of Mozambique, I affirm our militant solidarity with the Revolutionary Democratic Front of El Salvador which, despite the threat of direct American intervention, is triumphantly guiding the people of El Salvador to victory.
106.	The people of Chile are maintaining resistance against the Fascist regime of Pinochet and improving their organization and strategy in order to tight and overthrow that evil regime.
107.	In Nicaragua, the Sandinist Front—the revolutionary vanguard of the Nicaraguan people—is consolidating the revolutionary process in the country. It is the duty of the international community to guarantee respect for the sovereignty of the Nicaraguan people and to show solidarity with the peoples of El Salvador and Chile in their struggle against the dictatorial regimes.
108.	In Asia the people of East Timor are still prevented from exercising freely their right to self-determination and independence because of the annexation and military occupation of their territory by Indonesia, which continues to refuse to conform with the resolutions of the General Assembly and the Security Council. Indonesia's military intervention in East Timor is a flagrant violation of the Charter of the United Nations and of the most elementary standards of international relations. The Indonesian military occupation of East Timor cannot be taken as a fait accompli; as a matter of fact, the Maubere people, although surrounded by very difficult conditions, continue to demand respect for their sovereignty and territorial integrity through an heroic armed struggle for national liberation. For us, the importance of a people does not depend on the size of its territory, the number of its inhabitants or the amount of its natural resources. People are people, regardless of any statistical data. We admire the determination of a people to be free.
109.	The Portuguese Government has just taken a very important decision in stating that it does not recognize the annexation by Indonesia. We hope that Portugal will fulfil its historical responsibility by strongly condemning Indonesia and actively demanding its unconditional withdrawal from the territory, so that the Maubere people may develop their country free from any external pressure or threats. My country reaffirms its unconditional support for and solidarity with the people of East Timor and its vanguard, FRETILIN. 
110.	The reunification of Korea, which is demanded by the people of Korea and by the international community, is a pre-condition of the maintenance of peace in that region of Asia. The People's Republic of Mozambique demands the withdrawal of foreign troops from Korea in order to facilitate peaceful reunification.
111.	An old and thorny problem continues to afflict the Middle East. Israel, supported by the Western Powers, continues to occupy Palestine and the Arab territories, categorically refusing to recognize the inalienable right of the Arab people of Palestine to self-determination and to form its own sovereign State. That is the core of the entire Middle East problem, the global and ultimate solution of which must be in accordance with the Charter and the relevant resolutions of the United Nations.
112.	The Camp David agreements were not in accordance with such United Nations instruments. That is why we condemned those agreements and will condemn any future efforts to revitalize them. We condemned the agreements because, as practice proved, they did not consider the inalienable right of the Palestinian people to self-determination and independence and to the creation of a sovereign State of Palestine. We condemned the Camp David agreements because the PLO was not considered in the process, as it should have been, as the only authentic representative of that people, on the same footing as all other parties at any international conference where the Palestinian problem is being discussed. We condemned the Camp David agreements because their promoters did not contemplate the total withdrawal of Israel from all the occupied Arab territories.
113.	Israel's intensification of the repression of the Palestinian people, the imprisonment of the most dedicated Palestinian leaders, the establishment of new settlements in the occupied Arab territories, the constant attacks against the southern part of Lebanon and Syria and the recent declaration of Jerusalem as Israel's eternal capital, all show clearly how vicious the Camp David agreements were and explain Israel's obstinate refusal to seek a global solution to the problem of the Middle East. The People's Republic of Mozambique reaffirms its support for the struggle of the Palestinian people and of the Arab nation for their legitimate rights.
114.	The people of East Timor, like the people of Palestine, are waging an heroic struggle against foreign occupation and colonial domination. Indonesia and Israel find themselves on the same side of the barricade. Foreign domination, colonialism and annexation are the essence of the situations prevailing in the Middle East and in East Timor. In the Middle East, as well as in East Timor, people are being oppressed and massacred, but they are people who resist.
115.	When we addressed the General Assembly of the United Nations at the eleventh special session, devoted to the new international strategy for the Third United Nations Development Decade, we said that the struggle for economic liberation was an integral part of the entire process of the liberation of peoples started by the struggle for political independence.
116.	Our opponents continue to be those same ones who tried to convince us that we were not yet ready to run our own countries. They are the same people who point out to us the energy crisis as being the reason for the ever growing gap between the rich and the poor.
117.	While daily wasting astronomical sums of money in the armaments race, the imperialists see illiteracy, disease, malnutrition, hunger and misery as the natural fate of the people of the developing countries.
118.	That is why, during the eleventh special session, the imperialist countries kept on rejecting all the measures proposed for the radical transformation of existing international economic structures. This proves that those countries are against justice, equity and people's progress.
119.	The new development strategy for the next decade which by itself does not correspond to the totality of the demands of the developing countries will be void of content if the developed countries do not have the necessary political will and realism that the present situation requires of us. The situation requires the convening of global negotiations in conformity with the proposals presented by the Group of 77.
120.	It was with deep disappointment and preoccupation that we noted the adverse attitude taken recently by the United States of America, the Federal Republic of Germany and the United Kingdom. We appeal to the developed countries and in particular to the aforementioned countries to take a more positive attitude which will permit the adoption of the necessary procedures which will guarantee the convening of global negotiations.
121.	The People's Republic of Mozambique supports the declaration of the Ministers for Foreign Affairs of the Group of 77 adopted on 30 September of this year.
122.	As regards the co-operation between the developing countries which this declaration refers to, I had an opportunity during the recent special session of the General Assembly to mention the role which my country is playing, particularly in regard to regional co-operation. It is not my intention to repeat what I said. On that occasion I informed the international community of the difficulties with which we are faced as a consequence of our support for and solidarity with the struggle of the people of Zimbabwe. As we also indicated during that session, the report of the Secretary-General on assistance to Mozambique will be discussed in the course of the present session. My duty now is to repeat the appeal which my country made recently in connection with the critical situation resulting from drought which has aggravated the already-mentioned economic hardships.
123.	Drought is a misfortune for countries like ours which do not have food security because they do not yet produce enough food for their own domestic consumption. At the present moment two thirds of our country, namely six out of the ten provinces, is heavily affected by the prolonged drought which is affecting one and a half million inhabitants. Besides the lack of rain, there are some additional factors which make the situation even more drastic, namely: lack of hydraulic pumps and their respective spare parts, scarcity of wells, lack of water tanker trucks to provide water to the population and the irregular distribution of the population as a result of the colonial policy of occupying the best lands, while pushing the people into the poorest areas.
124.	I will not go into detail since a detailed document of the situation will soon be circulated by the United Nations. However, on behalf of my Government and people, I would like to express our profound gratitude to those countries and organizations which have generously responded to our appeal.
125.	The second Conference on the women's decade was held this year at Copenhagen.  Generally speaking, we consider that the results were positive. Representatives from the four corners of the world got together to discuss and define concrete programmes designed to achieve greater integration of women into the global process of development. However, we notice that in certain countries women are still held as appendices of men and their faculties are still being questioned. In our country, since the period of the armed struggle for national liberation, women have been taking an active part in the reconstruction of Mozambique which means that they have the right and the duty to participate in every domain of national activity. This is not merely expressed in the Constitution; today, the Mozambican women participate on an equal footing with men in political, economic and social life.
126.	We hope that the programme adopted by the Copenhagen Conference" will not be just another document with no meaning or one that produces no reaction in our respective countries. We bear in mind that all our political and economic goals necessarily include a true integration of women into the general process of the liberation of mankind.
127.	During the decade which will soon begin, the international community will have an opportunity to celebrate, in 1985, the International Year of Youth. This event is of great importance because youth is the guarantee of a nation's future. Youth is a fundamental force in the history of a country through its capacity to assume responsibility for new political, economic, cultural and social values, which respond to a people's aspirations for peace, liberty and development. In the People's Republic of Mozambique youth plays an avant-garde role in national development and in the construction of a socialist society.
128.	The People's Republic of Mozambique is prepared to celebrate 1985 in a suitable manner. We hope that the international community will not spare any effort to make the 1985 celebrations successful in bringing about a progressive transformation in young people, as in the case of International Women's Year and the International Year of the Child.
129.	At the beginning of this address, we said that Ambassador von Wechmar had assumed the heavy responsibility of presiding over this body at a peculiarly difficult moment characterized by increasing tensions around the world. It is with apprehension that we are following the escalation of war in the Middle East, a region which has been in a state of war for many decades. The present armed conflict between Iran and Iraq could become generalized and increase the threat to international security and peace, as the region is highly sensitive and vulnerable. So we would like to make an appeal to both sides scrupulously to respect the principles guiding the non-aligned movement of which both countries are members. We hope that both Iran and Iraq will observe the principles of the peaceful settlement of disputes, non- resort to violence, respect for sovereignty and territorial integrity, and non-interference in the internal affairs of other countries. These are the political, moral and diplomatic standards in accordance with which we think it will be possible to achieve the correct solution of this problem.
130.	We want to express our great esteem to Cuba, chairman of the non-aligned movement, and to the Secretary- General of the United Nations for their promptness and for the total readiness they have shown in taking the initiative to bring to an end this armed conflict between two sister States, which, we believe, when united can play a very important role in finding solutions to the problems affecting their region and other developing countries.
131. It is, nevertheless, the duty of the international community to be vigilant so that imperialism may not take advantage of the war situation existing between the two countries to interfere in their internal affairs or to reinforce its zones of influence. A luta continua.

